Citation Nr: 1632951	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1977 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for anxiety disorder and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the Veteran's stressor statement received in March 2010, he indicated that he was receiving private treatment for his psychiatric disability.  While one record from the identified private care provider dated in February 2010 has been associated with the claims file, the March 2010 statement suggests that there are additional records regarding private treatment.  Efforts to obtain such records must be made on remand. 

The Veteran was afforded a VA examination in August 2010.  In the examination report, the examiner reported the VA medical records were reviewed.  However, VA medical records have not been associated with the claims file.  On remand, VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records regarding treatment for the Veteran's psychiatric disorder. 

2.  Ask the Veteran to identify any private medical treatment provider for his psychiatric disability remanded herein and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If, and only if, treatment records regarding psychiatric treatment are obtained, then schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner must identify each psychiatric disability found on examination, to include PTSD and anxiety disorder. 

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must consider the lay statements of record.

4.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

